WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      April 27, 2016




In the Court of Appeals of Georgia
 A14A0297. THE STATE v. ALLEN et al.

      PHIPPS, Presiding Judge.

      In State v. Allen,1 this court affirmed the trial court’s grant of the motions to

suppress evidence filed by Dorian Allen and Patrick Scott. The Supreme Court of

Georgia reversed that decision in State v. Allen.2 In accordance therewith, we vacate

our earlier opinion, adopt the Supreme Court’s opinion as our own, and reverse the

judgment of the trial court.

      Judgment reversed. Andrews, P.J., Barnes, P.J., Ellington, P.J., and

McFadden, Ray and McMillian, JJ., concur.




      1
          328 Ga. App. 411 (762 SE2d 111) (2014).
      2
          298 Ga. 1 (779 SE2d 248) (2015).